Citation Nr: 0946711	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-34 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a pulmonary 
disability other than asbestosis.

3.  Entitlement to service connection for colon cancer, 
claimed as due to exposure to asbestos.

4.  Entitlement to service connection for scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to December 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for a 
pulmonary disability other than asbestosis is addressed in 
the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  The Veteran was not exposed to asbestos or ionizing 
radiation during active service.

2.  The Veteran does not have asbestosis.

3.  The Veteran's colon cancer was not present until many 
years after his discharge from service and is not 
etiologically related to active service.

4.  The Veteran does not have scars residual to injury during 
active service or to medical treatment for any service-
connected disability.

CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  Colon cancer was not incurred in or aggravated by active 
service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Scars were not incurred in or aggravated by active 
service and are not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for 
asbestosis, colon cancer and scars.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  
The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all 
required notice, to include notice pertaining to asbestos 
claims and the disability-rating and effective-date elements 
of his claims, by a letter dated in June 2007, prior to the 
issuance of the rating decision on appeal.  

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's full 
service treatment records (STRs) and service personnel 
records (SPRs) are associated with the claims files.  
Treatment records are on file from those VA and non-VA 
medical providers identified by the Veteran as having 
relevant records.  Neither the Veteran nor his representative 
has identified any other evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such evidence.

The Veteran has not been afforded a medical examination and 
no medical opinion has been obtained in response to his 
claims for service connection, but as explained in detail 
below he has not presented a prima facie case for service 
connection for any claimed disorder, so VA examination or 
opinion is not required at this point.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curiam).  
.  
In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claims were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
naval service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

In cases involving a claim of entitlement based on asbestos 
exposure in active service as the cause of current 
disability, the claim must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); 
Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).

With asbestos-related claims, VA must determine whether the 
evidence demonstrate asbestos exposure during service, and, 
if so, determine whether there is a relationship between that 
exposure and the claimed disease.  M21-1, Part IV, 7.21(d)(1) 
(October 3, 1997).  

Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.  M21-1, Part IV, 7.21(a)(1) (October 
3, 1997).  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1, Part IV, 7.21(c) (October 3, 1997).

The Veteran in this case does not have diagnosed asbestosis 
or any other parenchymal lung disease.  He has a history of 
chronic obstructive pulmonary disease (COPD) since at least 
1990, but as the RO determined in the Supplemental Statement 
of the Case asbestosis is a restrictive, not an obstructive, 
disease.  The presence of COPD accordingly does not establish 
the presence of asbestosis.

VA treatment records include a note dated in July 1999 by a 
licensed practical nurse (LPN) stating the Veteran was 
currently being treated for hypertension, gout and 
"asbestos."  However, a problem list on the same day by a 
physician states an impression of hypertension, gout and 
asthma/COPD without noting any association with asbestos.  
Further, VA treatment records before and after July 1999 and 
the report of a VA medical examination in May 2005 
consistently characterize the Veteran's respiratory disorder 
as COPD/asthma, without any reference to asbestos-related 
causation. 

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection, even though the disability resolves prior to the 
Secretary's adjudication of the claim.  McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).  In this case, however, careful 
review of the Veteran's entire voluminous medical record, 
including chest X-rays, computed tomography (CTs) studies of 
the chest, and pulmonary function tests (PFTs), does not show 
a diagnosis or impression of asbestosis or any parenchymal 
lung disease at any point.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has considered the Veteran's argument that he was 
exposed to asbestos aboard ship and now has a respiratory 
disorder consequent to such exposure.  While the Veteran 
might sincerely believe this, his lay opinion concerning this 
matter requiring medical expertise is of no probative value.  
See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub 
nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Rather, it is the province of trained 
health care professionals to enter conclusions that require 
medical expertise, such as opinions as to diagnosis and 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In 
this case there is no medical evidence of asbestosis.  

Accordingly, the criteria for service connection are not met 
and the claim must be denied.  The evidence in this case 
preponderates against the claim, and the benefit-of-the-doubt 
rule does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).



Service connection for colon cancer, claimed as due to 
asbestos exposure

There is no indication in STRs the Veteran had colon cancer 
in service.  Review of the claims files shows the Veteran's 
colon cancer was identified in November 2000, 47 years after 
his discharge from service, during the course of a 
colonoscopy at the VA Medical Center (VAMC).  The Veteran 
underwent a left hemicolectomy due to colon cancer at the 
VAMC in January 2001.  (The Veteran filed a claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability resulting from that surgery, which claim was 
ultimately denied by the Board in May 2007). 

The Veteran contends his colon cancer is due to exposure to 
asbestos aboard his ship, the USS Saint Paul.  The Veteran 
specifically asserts in his correspondence to VA that 
asbestos was visible on the ship especially when the guns 
were firing; he also stated he stood fire watch when she ship 
was in dry dock having asbestos removed by the shipfitters.

The Veteran's service personnel records confirm he served on 
the USS Saint Paul from June 1952 to December 1954, including 
wartime service in Korean waters.  His rating was "seaman," 
noted by the discharge certificate as being equivalent to 
civilian "deck hand."

There is no presumption that a veteran was exposed to 
asbestos in service by reason of having been on a ship.  
Dymant v. West, 13 Vet. App. 141 (1999); aff'd, Dymant v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000 
(April 13, 2000).

Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacturing and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installations of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M21-1, Part IV, 7.21(b)(1) (October 
3, 1997).

The Board notes at this point the Veteran submitted a letter 
to VA in November 2004 in which he stated that after 
discharge from service he worked in construction for 25 
years, and in the coal mines for 12 years.  "Carpentry and 
construction" are two of the major occupations listed in the 
M-21-1 as involving exposure to asbestos.  

A veteran is competent to describe events in service.  
However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The Board may not ignore a veteran's testimony simply because 
he or she is an interested party and stands to gain monetary 
benefits; personal interest may, however, affect the 
credibility of the evidence.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).

In this case, the Board finds the Veteran has not credibly 
shown asbestos exposure during service.  The Veteran has not 
asserted, and his service personnel records do not show that 
he was a pipefitter or otherwise served in an occupational 
specialty requiring direct exposure to asbestos.  Rather, the 
Veteran asserts he was exposed to some degree of 
environmental asbestos, but the fact and degree of such 
exposure is impossible to quantify.  

The Board also notes the Veteran was diagnosed with colon 
cancer in November 2000, but did not assert a claim for 
service connection until his claim for benefits under 
38 U.S.C.A. § 1151 was denied by the Board.  The Board finds 
the timing of the instant claim to be indicative of desire 
for monetary gain, as it appears that having failed to obtain 
benefits under one theory of causation he immediately 
submitted a claim under another theory.

Having determined the Veteran was not exposed to asbestos 
during service, the Board turns to whether service connection 
for colon cancer may be granted under any other theory of 
causation.

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his active service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

There is no medical opinion of record in this case asserting 
a relationship between the Veteran's colon cancer and his 
active service.  Service connection may be awarded on a 
presumptive basis if a radiation-exposed veteran develops 
colon cancer, under 38 C.F.R. § 3.309(d) (2009).  However, 
the Veteran has not asserted, and the evidence does not show, 
that he was exposed to radiation during his active service so 
the presumption does not apply.  

As noted, the Veteran's colon cancer developed nearly 50 
years after his discharge from service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

The Veteran has expressed his belief that he developed colon 
cancer as a result of active service.  As noted above, a 
layperson is not considered capable of opining, however 
sincerely, in regard to medical causation.  Routen, 10 Vet. 
App. 183, 187.  In the absence of any medical evidence of a 
relationship between colon cancer and active service, and 
given the span of decades between discharge from active 
service and the onset of the disease, the Board finds the 
evidence preponderates against service connection.  Gilbert, 
1 Vet. App. 49, 54; Ortiz, 274 F.3d 1361.

Service connection for scars

The Veteran's claim for service connection, received in May 
2007, asserts he has scars that hurt, are tender to the touch 
and get inflamed.  The RO sent a letter to the Veteran in 
June 2007 asking him to describe the location of those scars, 
but the Veteran did not respond.

Review of STRs shows that on entrance into service the 
Veteran had a 1-inch lateral scar on the right knee, a 1/4-inch 
lateral scar on the forehead, and a vertical scar of 
unspecified size on the left upper arm.  The separation 
physical examination records a 4-inch scar on the right lower 
quadrant (RLQ) and a firm appendectomy scar.   There is no 
record of lacerations during service, or of surgery during 
service that would result in a scar.

Following discharge from service the Veteran has had 
surgeries for a number of disorders, including bilateral 
femoral bypass graft, colon cancer surgery, and small bowel 
resection with consequent surgical wound from the base of the 
sternum to the navel and colostomy scar.  Treatment notes 
after January 2001 generally show the surgical wound from 
bowel resection was slow to heal and presented complications.  
A VA treatment note in May 2002 states the colostomy scar was 
being irritated by automobile seat belts; there is no 
indication of any other painful or troublesome scars.  A VA 
medical examination in May 2005 noted a "huge" scar on the 
abdomen with loss of two-thirds of the rectus abdominus 
muscle.

The Veteran has not identified the scars for which he is 
claiming service connection, and has not identified why he 
contends such scars should be service-connected.  The Board 
simply notes that exhaustive review of the claims file shows 
no scars present during the period of this claim that are due 
to disease or injury incurred or aggravated during active 
service.

The Veteran's only service-connected disabilities are 
bilateral hearing loss and tinnitus.  Although the Veteran 
has a post-service history of multiple surgeries, none of 
those surgeries was for treatment of hearing loss or 
tinnitus, so service connection for scars may not be granted 
on a secondary basis.

The Veteran has presented no lay evidence to consider in 
determining whether he has scars residual from injuries or 
disease during active service.  Accordingly, the Board finds, 
based on the evidence of record, that the Veteran does not 
have such scars, and concludes the claim must be denied.

Because the evidence preponderates against the claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 54; Ortiz, 274 F.3d 1361.


ORDER

Service connection for asbestosis is denied.

Service connection for colon cancer is denied.

Service connection for scars is denied.


REMAND

The rating decision on appeal denied service connection 
specifically for asbestosis.  However, the Court has 
determined that a claim for service connection is a claim for 
symptoms, regardless of how those symptoms are diagnosed or 
labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The RO 
in this case has not considered whether service connection 
may be granted for the Veteran's diagnosed chronic 
obstructive pulmonary disease (COPD) or any other pulmonary 
disorder other than asbestosis.  To avoid prejudice to the 
Veteran, the claims files must be returned so that 
originating agency may consider the expanded claim in the 
first instance.

The originating agency should also provide the Veteran notice 
of the elements required to establish entitlement to service 
connection for a pulmonary disorder other than asbestosis, 
and the respective duties of VA and the claimant in obtaining 
evidence.  The Veteran should be afforded an opportunity to 
respond before the originating agency adjudicates the 
remanded issue.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send a 
letter to the Veteran and his 
representative providing all required 
notice in response to the claim for 
entitlement to service connection for a 
pulmonary disability other than 
asbestosis, to include notice with 
respect to the effective-date and 
disability-rating elements of the claim.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.  In any event, it should obtain 
a copy of all pertinent VA medical 
records not already of record.

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his representative 
and request them to provide a copy of the 
outstanding evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  If the 
Veteran presents new evidence 
establishing a prima facie case for 
service connection, he should be 
afforded a VA medical examination with 
opinion of etiology.  See 38 C.F.R. § 
3.159(c)(4).

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a supplemental 
statement of the case and afford them the 
requisite opportunity to respond.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  It also 
must also must be handled in an expeditious manner by the RO 
or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


